Citation Nr: 0017777	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-00 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for the postoperative 
residuals of a herniated nucleus pulposus, currently rated as 
40 percent disabling


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel



INTRODUCTION

The veteran had active service from August 1973 to November 
1978 and from February 1984 to June 1991.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
North Little Rock, Arkansas.  A rating decision in February 
1998 denied entitlement to an increase in the 40 percent 
rating assigned for the service-connected low back disorder.


FINDING OF FACT

Postoperative residuals of a herniated nucleus pulposus are 
manifested by complaints of chronic pain with radiation to 
the left lower extremity, moderate limitation of motion, left 
sciatic neuropathy, and more closely approximate pronounced 
intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a 60 percent rating for the postoperative 
residuals of a herniated nucleus pulposus, L5-S1, left, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The veteran underwent hemilaminectomy and diskectomy at L5/S1 
in 1990.  A rating action in December 1991 granted service 
connection for status post hemilaminectomy and diskectomy 
L5/S1 with chronic low back pain and degenerative changes 
under Diagnostic Code 5293, evaluated as 20 percent disabling 
from June 1991.  He underwent private hospitalization for L5-
S1 diskectomy and foraminotomy in August 1996.  It was 
reported that he had done well following the surgery in 1990 
until the last two weeks, when he had a severe radicular pain 
with a decreased ankle jerk, positive straight leg raising, 
and weakness of the gastrocnemius.  An MRI showed a recurrent 
disc at L5-S1 on the left. 

The veteran underwent a VA spine examination in October 1996.  
Evidence of neurological involvement was the absence of left 
ankle deep tendon reflex, decreased sensation to light touch 
over the lateral aspect of the left calf and increased 
sensation to touch over the soles of the toes.  The diagnosis 
was degenerative disc disease of the lumbosacral spine, 
status post left hemilaminectomy and diskectomies in 1990 and 
August 1996. 

A rating action in October 1996 increased the rating for the 
low back disorder under Diagnostic Code 5293 to 40 percent as 
of January 31, 1996.  A rating action in September 1997 
granted a temporary total 100 percent rating under 38 C.F.R. 
§ 4.30 from August 28, 1996 through September 30, 1996, and 
restored the 40 percent rating on October 1, 1996.

The veteran received a VA examination in October 1997.  The 
examiner reviewed the prior medical history concerning the 
low back disorder.  It was reported that the veteran had 
given up umpiring at sports events.  Also, he no longer went 
out and gathered nuts.  He wore slip- on his shoes to avoid 
bending and tying laces.  He avoided lifting.  He had adopted 
a sedentary type of life.  He tried to maintain flexibility.  
He wore magnets on his shoes and on his back.  He had lost 40 
pounds.

On examination, the veteran stood with level pelvis and 
shoulders.  He indicated that he had pain on forward flexion 
in the central buttock on each side.  He was capable of 40 
degrees of forward flexion, at which point he had pain.  Side 
bending showed a 30 degree range.  He had no range of 
extension because it produced central low back pain.  In the 
sitting position, the knees revealed a 3+ bilateral reflex 
response.  The right ankle showed a 3+ response and the left 
ankle showed a trace response.  Sitting leverage tests showed 
slight trunk extension.  

While supine, the veteran had hypalgesia and hypesthesia in a 
narrow strip over the outer aspect of the left thigh.  This 
extended, after passing the knee, into the lateral aspect of 
the left leg, to include the dorsomedial aspect of the left 
foot, to include the web of the great toes.  He was able to 
toe and heel walk well.  Manual muscle evaluation confirmed 
no muscle weakness in the lower extremities.  Straight leg 
raising was possible to approximately 45 to 50 degrees from 
the horizontal, at which point back pain was produced.  
Lasegue's maneuver increased the discomfort.  X-rays showed a 
laminar defect on the left between L5 and S1.  Diagnoses 
were: multiple disc excisions, last on August 28, 1996; 
possible scarring of the dural sac and slight arachnoiditis, 
lumbosacral.   

Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his service connected low 
back disorder, and therefore he has satisfied the initial 
burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO provided the veteran VA examinations.   
There is no indication of additional medical records that the 
VA failed to obtain.  Therefore, VA has satisfied its duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record  and to explain the reasons and bases 
for its conclusion.

The veteran's low back disorder has consistently been 
evaluated under Diagnostic Code 5293 which is the proper code 
for a herniated nucleus pulposus.  Diagnostic Code 5293, 
intervertebral disc syndrome, provides for a 40 percent 
evaluation for a severe disorder with recurring attacks with 
intermittent relief.  A 60 percent evaluation contemplates a 
pronounced disorder with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  This is the highest available 
rating for intervertebral disc syndrome.  38 C.F.R. § 4.71(a) 
(1999).  

In evaluating the veteran's low back disorder, the Board 
notes the contentions advanced that his low back pain and 
limitation of motion should be considered.
In this case, the Board finds that the evidence shows that an 
increased rating to 60 percent pursuant to Diagnostic Code 
5293 is warranted.  The appellant has had two back surgeries.  
He experiences constant low back pain with radiation into the 
left lower extremity, which increases with prolonged sitting 
or standing.  Signs consistent with sciatic neuropathy have 
included absent (or trace) left ankle jerk, decreased 
sensation to touch over the lateral aspect of the left calf, 
and increased sensation to touch over the soles of the toes.  
He avoids activities such as bending and lifting and has 
adopted a sedentary life- style.  With application of the 
benefit of the doubt rule, the Board finds that the 
manifestations of the low back disability more nearly 
approximate the criteria for pronounced intervertebral disc 
syndrome.  Accordingly, a 60 percent rating is in order.  

In so concluding, the Board has considered entitlement to a 
still higher rating based on functional loss due to pain on 
use or due to flare-ups under §§ 4.40 and 4.45.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  In a precedent opinion, the VA General 
Counsel has held that disabilities rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, involved limitation of motion, 
which warranted consideration based on functional loss due to 
pain on use or due to flare-ups under §§ 4.40 and 4.45. 
VAOPGCPREC 36-97.  However, there is no basis for a rating in 
excess of the maximum schedular 60 percent rating, under the 
provision for 38 C.F.R. §§ 4.40, 4.45.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
However, there is no evidence of vertebral deformity, spinal 
cord involvement, or abnormal mobility requiring a jury mast 
and the Board finds no provision upon which to assign a 
rating higher than 60 percent.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b) (1999).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's low back disability.  
There is no persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.

ORDER


An increased rating of 60 percent is granted for the status 
post laminectomy and diskectomy for herniated nucleus 
pulposus is granted, subject to the criteria that govern the 
payment of monetary benefits.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

